In an action to recover sums paid upon a forged instrument, the defendant appeals from an order of the Supreme Court, Kings County (Ramirez, J.), dated January 14, 1994, which, inter alia, denied its motion to dismiss the complaint pursuant to CPLR 3211 (a) (1) and/or (7).
Ordered that the order is affirmed, with costs.
We reject the defendant’s contention that the documentary evidence it submitted constitutes a complete defense to every cause of action in the complaint. The corporate resolution and the copy of the signature card provided by the defendant speak solely to the issue of whether or not a facsimile signature affixed by photocopying to an otherwise genuine check constitutes a defense to a suit against a bank for honoring a genuine check bearing a facsimile signature affixed by photocopying. It is clear that there are many issues including, inter alia, the care exercised by the defendant in processing the check in question, which the plaintiff alleges is counterfeit, which cannot be resolved by reference to the documents submitted by the defendant. The case of Perini Corp. v First Natl. Bank (553 F2d 398) relied upon by the defendant, is factually inapposite.
We have considered the defendant’s remaining contentions *439and find them to be without merit. Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.